IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     : NO. 551
                                           :
ORDER DESIGNATING SPECIAL 2021             : JUDICIAL ADMINISTRATION DOCKET
COURT HOLIDAY COMMEMORATING                :
JUNETEENTH                                 :
                                           :


                                        ORDER

PER CURIAM

         AND NOW, this 20th day of May, 2021,

        WHEREAS Juneteenth is a date of great historical and cultural significance,
marking the date in 1865 when news of the signing of the Emancipation Proclamation two
years earlier by President Abraham Lincoln reached Galveston, Texas, the furthest point
in the South, with the arrival of Union soldiers; and

      WHEREAS commemoration of Juneteenth celebrates that event, and further
serves as an occasion to promote the advancement of unity, equality and justice for all
Pennsylvanians; and

      WHEREAS on June 19, 2019, the Governor of Pennsylvania signed legislation
designating June 19 as “Juneteenth National Freedom Day,” and recognizing it as an
annual observance in Pennsylvania; and

      WHEREAS the Governor has designated June 18, 2021 as a special holiday for
employees in agencies under the Governor’s jurisdiction;

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that June 18, 2021 is hereby designated as a special holiday for state-level
employees of the Unified Judicial System; and

      IT IS FURTHER ORDERED that all courts of the Unified Judicial System shall be
closed other than for essential functions or other proceedings as may be deemed
necessary in the discretion of President Judges.

         This ORDER shall be effective immediately.